            Case 1:19-cv-01301-JPC Document 76 Filed 08/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
JULIO TELLEZ GARCIA et al.,                                            :
                                                                       :
                                    Plaintiffs,                        :     19 Civ. 1301 (JPC)
                                                                       :
                  -v-                                                  :          ORDER
                                                                       :
SAL 79 ASSOCIATES, INC. et al.,                                        :
                                                                       :
                                    Defendants.
                                                                       :
---------------------------------------------------------------------- X
JOHN P. CRONAN, United States District Judge:

          As discussed at the conference on August 16, 2021, the parties should be ready for trial in

this case on January 31, 2022. The parties must familiarize themselves with the Court’s Individual

Rules and Practices for Civil Cases, available at https://www.nysd.uscourts.gov/hon-john-p-

cronan.

          The joint proposed pretrial order and all other required pretrial filings shall be filed in

accordance with 7.B-C of the Court’s Individual Rules and Practices in Civil Cases by January 7,

2022. Any opposition to a motion in limine shall be filed by January 14, 2022. Parties should

submit courtesy copies in accordance with 7.F of the Court’s Individual Rules and Practices in

Civil Cases by January 26, 2022. The parties shall appear for a final pretrial conference on January

24, 2022 at 10:00 a.m. in Courtroom 12D of the Daniel Patrick Moynihan United States

Courthouse, 500 Pearl Street, New York, NY 10007. The final pretrial conference must be

attended by the attorney who will serve as principal trial counsel.

          SO ORDERED.

Dated: August 17, 2021                                     __________________________________
       New York, New York                                            JOHN P. CRONAN
                                                                 United States District Judge
